Resettlement of Guantánamo prisoners - Alleged use of European countries by the CIA for the transport and illegal detention of prisoners (debate)
The next point consists of the Council and Commission statements on the return and resettlement of Guantánamo inmates and the alleged use of European countries by the CIA for the transport and illegal detention of prisoners.
President-in-Office of the Council. - Mr President, I am certainly aware that the issue of Guantánamo has been a subject of great concern to this Parliament. I am also aware that this Parliament, through the various resolutions adopted since 2002, has consistently expressed its opinion on that particular problem. I therefore believe that you have welcomed, as has the Council, President Obama's decision to close Guantánamo within a year. The Presidency expressed this sentiment through a statement which was issued shortly after President Obama signed the Executive Orders. Ministers unequivocally welcomed this decision at the last General and External Affairs Council meeting, as you probably know.
President Obama has also announced his decision to suspend military commission trials, to reaffirm the Geneva Convention, to end the secret detentions programme and to put a stop to enhanced interrogations. These welcome developments will enable us to strengthen even more transatlantic cooperation in the area of countering terrorism.
The decision to close Guantánamo is, of course, primarily the responsibility of the United States. Nevertheless, given our shared interest in countering terrorism, and in upholding human rights and the rule of law, ministers at last week's Council discussed ways in which the Member States might be able to offer practical assistance to the US and, in particular, whether they might accept former detainees.
In his executive order to close Guantánamo, President Obama ordered a review of the status of all detainees. This is now under way. Resettlement of detainees would concern those cleared for release in the light of this review. The question of whether Member States might accept former detainees is a national decision. However, it was agreed last week that a common political response would be desirable and that the possibility of coordinated European action could be explored further.
This subject raises a number of political, legal and security issues which need further study and consultation and which - and this is also very important - will require the involvement of the Justice and Home Affairs Ministers in the Member States. This process has just begun, and the Council will return to this issue once some of these issues have been further clarified. This is a subject of ongoing work and COPS is discussing it today, for example.
I fully understand the continuing interest in this Parliament, as reflected in the draft resolution which has been tabled at this session, and which I have read. I would like to assure you that the Presidency will pay great attention to this issue and will keep you fully informed of the outcome of further discussions in the Council, as well as any other developments.
Mr President, I warmly welcome Mr Vondra and am glad to be able to echo what he has just said, since it is obvious that the Commission has to work closely with the Presidency on this difficult issue.
I would also particularly like to add my support to Mrs Ferrero-Waldner who, at the last moment, has been prevented from joining us this evening. I will therefore speak on her behalf and on my own.
The Commission has given a very favourable reception to the initiatives taken by President Obama since his inauguration. All of the components are now in place for a relaunch of US/European relations and the Commission will make major efforts to revitalise this partnership.
The most striking example of the change of direction by the United States is their intention to look at the issues of human rights in relation to the treatment of suspected terrorists. We welcome, of course, President Obama's haste to close the Guantánamo detention camp, to reach out to the Islamic world and confirm the United States' commitment to the Middle East peace process.
We also note with satisfaction other equally important features of the orders signed on 22 January, namely the closure of the secret CIA prisons, the total ban on the use of torture and cruel, inhumane or degrading treatment, and the suspension of trials by military tribunals.
The European Union maintains an active political dialogue with the United States in which, of course, we give priority to the promotion of human rights throughout the world. We are also active partners with the US in the fight against the terrorist threat, but always in accordance with our human rights obligations.
The detention without trial of prisoners at Guantánamo over several years has played into the hands of the terrorist groups who are trying to radicalise and recruit new members. The European Union has already shown its opposition to Guantánamo. Your Parliament, the European Parliament, has incessantly called for its closure, because the fight against terrorism has to be carried out in accordance with international law. In the fight against terrorism, it is important to respect human rights not only as a matter of principle, but also to counter radicalisation around the world. We believe that the rights conferred under international law to all detainees should be respected. Except in the case of armed conflict, individuals should not be detained arbitrarily and should have the right to a fair, legal trial. We have raised these issues in the framework of the political dialogue with the United States. The European Parliament has played an important role in raising awareness of this issue.
I would add, still echoing Mr Vondra, that the case of each of the Guantánamo detainees should be reviewed by the American authorities. A working group, chaired by the Attorney General and consisting of the Secretaries of State for Defence and Homeland Security and high level officials, has just started work.
President Obama has announced that new diplomatic efforts will be made to find a solution to the problem of Guantánamo.
At the last Council of Foreign Affairs Ministers of 26 January, as Mrs Ferrero-Waldner would have reported, there was a brief discussion about Guantánamo. Several Member States have expressed their desire to establish a common framework for a concerted European Union approach, even though in the first instance, Mr Vondra, it is up to the Member States to decide, on a case-by-case basis, on the response to any requests from the United States.
We have proposed, in close collaboration with the Council Secretariat, to investigate these issues more closely. We are examining the issues around how third countries might receive former detainees. Even if freed detainees ought, in principle, to return to their countries of origin, some of those likely to be released after review could not return to their home country for fear of persecution, torture or ill-treatment.
In conjunction with the United States, we wish closely to examine what the European Union could do to help to relocate these people in a safe place. However, these particular cases will raise delicate, complicated questions that have to be considered in advance. The principle never changes: we should do whatever is needed to guarantee absolute respect for human rights. In all cases, we want to take a positive and constructive attitude towards the new US administration. At the same time, we must take all measures to ensure that the European Union's approach complies with our obligations on human rights and our own legislation.
This approach will be neither easy nor quick. We will face complicated questions requiring coordination of the Member States' action to arrive at a coherent European Union response. We will do all we can to contribute to the debate on what practical measures should be taken at a Community level.
At present, the US has not made a formal request. As Mrs Ferrero-Waldner repeatedly says, positive cooperation is required. We have to work together with the Member States to put this in place.
At the next Justice and Home Affairs Council of 26 February, we will call on the Member States to take a concerted approach and we might also use the precedent of the solution used when the Palestinians were brought to Europe in the wake of the events at the Church of the Nativity in 2002.
The Commission wishes, of course, to assist those Member States who decide to receive former Guantánamo detainees on their territory. Obviously, though, it is up to those Member States to define the status of former detainees who are also citizens of third countries and who could potentially be transferred to their territory.
Each case will be considered individually, taking into account the situation of each individual, humanitarian considerations and security implications. The decision to receive and allocate a status falls, in the end, within the competence of each Member State. This approach must, however, be part of a joint framework as far as possible.
Mr President, that is what I have to say on my own and Mrs Ferrero-Waldner's behalf. I wonder if I should now make the statement about the transport and illegal detention of prisoners across the European area. I shall continue then and make a statement which, although fairly short, will answer a lot of Parliament's questions.
It concerns the CIA using European countries for the transport and illegal detention of prisoners. The line taken by the Commission from the beginning revolves around three ideas: first, the war against terrorism has to be carried out in full respect of fundamental rights; secondly, the truth, whatever it may be, must be established; thirdly and, for me, most importantly, such acts must be prevented in future.
The Commission has repeatedly expressed its view that the practices referred to as extraordinary rendition and secret detention are a violation of the fundamental rights guaranteed by the European Convention on Human Rights and the Charter of Fundamental Rights.
The Commission has also stated that it is essential for the Member States involved to conduct comprehensive, independent, impartial investigations to establish the truth, whatever it may be. This is a positive obligation resulting from the European Convention on Human Rights. It has to be said that investigations have begun in several Member States.
As for the allegations of secret detentions in Poland, the Commission has written to the Polish authorities several times. As I have been entrusted with responsibility for 'justice, freedom and security' issues, I myself wrote to the Polish authorities on 28 May 2008 to stress the importance of conducting proper investigations.
Following this letter, in August 2008, the assistant attorney general informed me that a criminal investigation had finally begun and that he will inform me of its results. I believe that this is a major development.
I have also approached Romania about this issue of secret detentions. In June 2008, the Prime Minister of Romania sent me the report from the Romanian Senate's investigations committee. After further contacts, the Romanian authorities decided to carry out further investigations to examine the information included in the second report from Mr Marty, who himself has been chosen as rapporteur by the European Council.
Only such an approach, that puts the accent on the need to conduct proper investigations at a national level, will allow us to move forward. The Union and the Commission have neither the powers nor the resources to replace the Member States in this task of uncovering the truth. Only the investigative instruments and resources of the Member States will be sufficient for the task.
Obviously, the Commission, and here I am going to make a commitment to you, hopes that these investigations will be completed and will make it possible, where appropriate, to determine who was responsible and, where appropriate, ensure compensation for the victims.
In addition to the requests to the Member States to carry out investigations, one of the practical contributions made by the Commission, following the European Parliament resolution of 2 February 2007, was to clarify the definition of 'state aircraft' and, when I was Commissioner for Transport, I presented a communication on civil and business aviation that clarified matters.
Parliament has also requested an assessment of national anti-terrorist legislation. To get an overview of the current situation, the Commission has sent a questionnaire to the Member States on the effectiveness of the measures to combat terrorism and on their relationship with fundamental rights. The Commission has received replies from the 27 Member States and a document presenting these replies will be published in the next six months. There is now a need to throw real light on all these replies.
There you have it, Mr President; I have taken up quite some time, ladies and gentlemen, but it is true that, whilst this is an area in which the Union has limited powers, the Commission has endeavoured to encourage the truth to come to light and promote respect for fundamental rights. I can only say one thing, but in saying it I am making a personal commitment. I will, of course, continue to ensure that the whole truth is established, above all, so that we can be sure that such regrettable actions will not be repeated.
President-in-Office of the Council. - Mr President, I was expecting two disconnected issues: Guantánamo, on the one hand, and the secret detentions and renditions on the other. As we are all aware, during his first days in office, President Obama in fact made three decisions. The first one I have already told you about, i.e. Guantánamo, but there were two other important ones as well.
Firstly, he ended the CIA secret detention programme. He ordered that in future, all detainees held by the US must be registered with the ICRC. With this decision, he addressed an issue which has been of concern to both the Council and the European Parliament. This is why the Council has also warmly welcomed this decision. I am sure that it is equally warmly welcomed by this Parliament.
President Obama also ended the use of 'enhanced' interrogation techniques by the CIA. The US investigators can no longer rely on the legal opinions concerning torture and other interrogation techniques written since 9/11. This decision is important. The European Union is committed to the absolute prohibition of torture and of cruel, inhumane and degrading treatment.
As regards the third decision, President Obama has also ordered a review of transfer or rendition policies to ensure they are in line with US obligations under international law. In future, policies must not - I quote - 'result in the transfer of individuals to other nations to face torture or otherwise for the purpose, or with the effect, of undermining or circumventing the commitments or obligations of the US to ensure the humane treatment of individuals in its custody and control'.
We believe that these decisions, taken together with the decision to close Guantánamo, which I have already mentioned, will further strengthen cooperation with the US in countering terrorism. I think it can also restore a better climate in transatlantic relations and can respond to feelings which were articulated very strongly in this Parliament, as well as among a substantial part of public opinion in Europe.
I think here we can all agree on one point from the outset: that the context of today's discussion changed immeasurably. I am also aware that the alleged use of European countries by the CIA for the transport and illegal detention of prisoners has been a source of deep concern among many Members of this Parliament. You have been following these issues very closely, not least through the activities of the Temporary Committee.
The position of this Parliament was clearly expressed in your resolution of February 2007. I want to underline to you that the Council has always reiterated its commitment to combating terrorism effectively, using all legal means available, because terrorism itself is a threat to a system of values based on the rule of law.
The Council has also stated repeatedly that the existence of secret detention facilities, where detained persons are kept in a legal vacuum, is not in conformity with international humanitarian and human rights law. That remains our view today and we are committed to it, but the change of context with the current developments in the US means that I would also like to focus primarily on the future. Let us look forwards rather than backwards. The Council very much welcomes the recent decision by the US President on this issue.
The transatlantic community has been a community of shared values and must remain one if we are to be able to defend our interests in the global world. There is no doubt that human rights and support for the rule of law in the fight against terrorism belong to this shared heritage.
Mr President, ladies and gentlemen, should prisoners from Guantánamo be accepted in the European Union? This is the question which we must ask ourselves today. The answer will depend on the considerations which we choose to be guided by.
Some people allege that the prisoners have been tortured. This is a reason for accepting them, under the dictates of humanity. It is without doubt true that torture is the most inhumane and degrading practice. If these people have been tortured, then they have a right to our sympathy, regardless of the individual accusations made against them. However, is that the only aspect which we have to consider?
For example, many of the people who are or were imprisoned in Guantánamo went to training camps for terrorists in Afghanistan after 11 September. They were not tourists who wanted to experience the beauty of the country, but potential terrorists. We have a duty to protect European citizens against potential terrorists.
Unfortunately, torture takes place all over the world and we constantly condemn it. We have not yet gone as far as saying that anyone who has been tortured has a right to be accepted in Europe. We have not yet done this, for good reason. Instead we have weighed this consideration against the need for security in the European Union. We must also do that in this case. We must ensure that potential terrorists do not descend on Europe and, therefore, in evaluating this problem, I would like to see the need for security being given the highest priority above all other considerations.
Mr President, ladies and gentlemen, my colleague Claudio Fava will speak on behalf of our group on questions relating to the CIA flights and that part of the discussion. I will focus on the issues relating to the closure of the Guantánamo camp and I will begin by responding to Hartmut Nassauer.
It is true that the security requirements of the people in the European Union represent a standard against which we must measure our actions. However, I would like to begin with the question: What causes more damage to our security? Is it the fear of accepting Guantánamo inmates here because they are considered to pose a security risk after their release? Or, more likely, is it the fact that the existence of this camp, which runs contrary to international law and infringes human rights, is the basic reason behind a wave of overwhelming anger felt by millions of people throughout the world? This is because the so-called Western world, which admittedly was provoked in an unprecedented way by the events of 11 September, was, to a certain extent, unable to influence what happened and therefore had to accept the fact that a president of the United States of America disregarded fundamental human rights because he considered this to be an appropriate response to this provocation.
I believe that this has made a more significant contribution to increasing insecurity in the world than if we were to state now, when another president wants to return his country to its former greatness, by making the United States of America a symbol for the preservation of fundamental rights throughout the world, if we Europeans were to say now, we want nothing to do with this, you must work out for yourself what to do about it.
We would give out the message that a confederation of states such as the European Union, which believes itself to be, and indeed is, a community ruled by law, wants to evade its responsibilities by using this argument at the moment when an illegal situation is being brought to an end. We cannot expect our citizens to accept that this is a security risk. This is the wrong message. It is disastrous, because our behaviour is worse than those people who, like Barack Obama, go there and say that despite all the risks that they themselves are taking, despite the opposition among the military, despite the opposition in the USA, because the people there are also saying 'leave them in Guantánamo, do not bring them here, here they represent a bigger risk', who say that despite all this opposition, there is a symbolic power which results from the fact that a new president is returning to a respect for human and fundamental rights, including the rights of those who themselves have not shown any regard for human and fundamental rights. A failure to help him in this situation would be wrong and would run contrary at least to my group's understanding of the task of the European Union, which is to ensure that the community ruled by law that we have created internally is exported as an aspect of international politics.
We can only do that when we contribute in a credible way within our own boundaries to ensuring that the fundamental rights of every individual have priority. Guantánamo is a place of shame. It is a place of torture. For this reason, it is also a symbol of the fact that the Western confederation of states cannot claim to practise what it preaches, which is that, most importantly of all, human dignity is inviolable. This is the first article in our Charter of Fundamental Rights. The Charter does not state that this inviolability can be reduced. Our sense of superiority over the terrorist philosophy has something to do with the fact that we say that we will even grant those people their fundamental rights who want to withhold those rights from others by means of their actions.
For this reason, I believe we can make a greater contribution to the security of the world by closing Guantánamo, by supporting Barack Obama and by playing an active role if the US Administration asks us to do so and if we can work with the government to put in place a process for accepting these people, than if we were to preach a false concept of security which, Mr Nassauer, could only be implemented if the police and the secret service were to do their job. It is not the case that when people come out of Guantánamo, they can move around here freely and unobserved. The security aspect is important, but fundamental rights must, in this instance, be given a higher priority.
(Applause)
on behalf of the ALDE Group. - Mr President, when Senator Obama became President Obama, we all heaved a sigh of relief. The axis of evil, regime change, the war on terror: European citizens yearn to see those euphemisms consigned to history, along with the people who invented them.
But breaking with the past and reverting to the rule of law take guts and grit, so I congratulate the new President. He was right to condemn waterboarding as torture, right to call a halt to the flawed military trials at Guantánamo Bay, and right to signal his determination to close the camp completely within a year. I welcome the assurance of the Council Presidency today that the US has now disowned all the squalid practices that have tarnished its Government over recent years, including torture in third countries and extraordinary rendition, in order to put an end to the axis of illegality.
However, Europe cannot stand back, shrug its shoulders and say that these things are for America alone to sort out. We lack the open debate and the collective change of will which American democracy allows. Yet, too often, Member States from our Union were complicit in what the Bush Administration did. If the 43rd President taught us anything, it is this: that in the administration of international justice, the 'go it alone' mentality ends in a cul-de-sac of failure.
So the challenge of Guantánamo, the problem posed by 245 suspects floating outwith the justice system, is not an issue for America alone. It is a conundrum we must solve together. The United States must prosecute suspects, where sound evidence exists and in accordance with the rule of law. America must free those suspects against whom there is insufficient evidence and defend them if they are likely to face torture at home.
But what about those who are released, who pose no threat, but who have no wish to remain in a country that wrongly imprisoned them? If asked, should not Europe offer those few citizens the rights and freedoms that no other country will? We cannot forever balance the Council's assertion that it is for individual Member States to decide with the Council's stated desire for a coordinated European position. Europe has to speak with one voice and play its part in ending this affront to justice. Many of us have criticised America in the past for its failure to work with others. We were right to do so, but our help may now be sought and we would be wrong to say 'no'.
Mr President, standard conservative interpretation of international law requires Guantánamo to be closed immediately and unconditionally. After September 11, though, nothing is standard any longer. That is why even President Obama, who is so eager for change, is facing a serious problem in terms of what to do with the people who are currently held in Guantánamo. These are no ordinary inmates. Every ninth person of those released from Guantánamo has immediately resumed terrorist activities. I would therefore urge caution when offering advice to the United States and to Member States of the European Union.
Three things are absolutely certain regarding this matter. We are certainly bound to remove our citizens and residents from the camp. We are also required to effectively isolate individuals who represent a serious threat. In addition, we should review the Geneva Convention with a view to finding a suitable response to the problem of stateless terrorist armies. Unfortunately, none of these issues have been dealt with appropriately in the draft resolution.
Mr President, my group welcomes the remarks made by Minister Vondra about Guantánamo Bay. It appears that, in principle, the European Union is seeking a common response, and the Czech Presidency will help us in this. Where exactly inmates will be moved to is still a question of national agreement, but it is reported that Europe will, in principle, react positively to the request from the US. This will please Parliament, because we asked back in 2006 for the EU Member States to insist proactively on the resettlement of former inmates, including in the European Union.
My question to the Council is: are you prepared to do this in a proactive manner? Would you ask the US now who the inmates are? Will you ask about their backgrounds and what will happen to them, so that we can make the necessary arrangements? I am, however, pleased with this positive attitude, which will hopefully end the human rights violations to which these people have been exposed.
Mr President, whilst this is wonderful for Guantánamo Bay, which is a symbol, we should not forget that there are also other prisons we should voice an opinion about. Bagram, near Kabul, springs to mind, for example, where some 600 to 700 people are being held. I am asking the Council and Commission to ensure that those prisons will also be closed.
Although I was pleased with the remarks about Guantánamo Bay, I am a little dismayed at the CIA. I appreciate that above all, the Council wants to look ahead, not back. I can understand that very well, because when you look back, you see a huge mess. It would be too simplistic to say that since the US now has a new President, we can apply the same standards again for us all, and forget to look in our own hearts and overlook the aid that we have given to a government of which you now say that it has acted incorrectly.
Mr President, my group, the Confederal Group of the European United Left/Nordic Green Left, has demanded the closure of the US prison camp in Guantánamo right from the start. Contrary to all the relevant fundamental legal principles and international agreements, people have been held captive and tortured over a period of years and denied a fair trial. Their fundamental human rights have been disregarded. The very power which tries to uphold human rights, democracy and freedom throughout the world has violated fundamental rights in this case and created its own unlegislated area for its war on terror. This is unacceptable!
It was important that the European Parliament constantly repeated its call for the closure of Guantánamo over a long period. However, now that a new government has said that it is changing its policy, we Europeans are now starting to cast doubt on what we ourselves have been calling for. We are hesitating and starting a shameful period of horse-trading. I regard this as a cynical approach.
What has happened to our call for the universality and indivisibility of human rights? We cannot really be saying that we want to preach one thing and do another. It cannot be true that, in some way, we want to justify and accept this shameful camp. We cannot only regard upholding human rights as an important principle when we demand it of others and do not do anything to promote it ourselves.
I call on the Member States to state their position clearly, but I also say on behalf of my group that the closure of the prison camp at Guantánamo only represents the first step. The US military base at Guantánamo must also be removed.
on behalf of the IND/DEM Group. - (SV) We probably all feel a strong sense of relief over what has happened in the United States. It is similar to the situation we had at the beginning of the 1950s when the American people and the American system demonstrated its ability to get rid of McCarthyism. It is now demonstrating the same ability by electing a new President, who, on his first day, declared that Guantánamo should be closed. Thank goodness for that.
What was wrong here, of course, was the detention of those suspected of terrorism or other crimes. They should be tried and acquitted or convicted, released or punished. Those who are not convicted should be treated as innocent. If we then still suspect them, it is the job of the security services to follow up on that at a later date. I find it difficult to understand why those whom it has not been possible to convict cannot stay in the United States, but European countries should themselves, of course, be prepared to receive those who have not ... Thank you for the opportunity to speak.
(NL) Anyone who manipulates the principles of rule of law uses the methods of those which the rule of law claims to fight. The closure of Guantánamo Bay prison, where the rights of defence, as we know them in our western world, were not guaranteed, is a good thing. There is no need to expand on this as this has been stressed by many before me. The fact that Mr Bush, through his tough policy, has managed to protect the American people against a second September 11 does not change matters much.
A democracy should respect the rule of law at all times and throughout the world, but democracy should also consider resolute ways in which it can protect itself against the religious extremists who wish to destroy our open society. This is an emphasis that I cannot find in the draft documents before us.
Finally, we should not be fixated on Guantánamo. Cuba itself, which is where the enclave of the American Guantánamo is, is one big prison where thousands of innocent political prisoners remain bereft of any prospect of a fair or swift trial. The same goes for our major trading partner China, which we spare time and again when it comes to human rights.
Mr President, I just wanted to ask why Mr Schulz was allowed to exceed his speaking time enormously - but not the rest of us? Why?
The President of the European Parliament, Mr Pöttering, was in the chair when Mr Schulz spoke, and so this is a question for Mr Pöttering. I do not see that it has any connection with my being in the chair. You should raise the matter again when Mr Pöttering is in the chair.
Mr President, what are we to do with the former inmates of Guantánamo Bay? How do we strike the right balance between ensuring the security of EU citizens and finding a place to settle former inmates?
Firstly, let me make it clear that I for one am not discussing inmates deemed to be dangerous but unsuitable for trial by the United States, and please remember that such a sizeable group still exists. But even those cleared of charges and deemed to be no risk at all still, in my opinion, pose a risk.
We have legitimate fears because, according to the Pentagon, 61 former inmates cleared of all charges and subsequently released are now reported to be engaged in terrorist activities. One is the deputy head of al-Qa'ida in Yemen, and one has blown himself up.
Yesterday, President Obama stated on public television that he cannot be sure whether inmates cleared and released will not pose a security threat. Can we be asked to take that risk in the EU? Well I think we can be asked, but we must have the right to decide whether that risk is acceptable to us or not.
Member States have shown different degrees of willingness to take former inmates. I stress that the decision to accept inmates must be the sovereign one of the Member State. It cannot be forced upon a Member State by the EU, but neither can it be made in isolation. Given the freedom of movement we enjoy in Europe, especially the border-free Europe of the Schengen zone, Member States' decisions to allow Guantánamo Bay inmates to settle in their country has security implications not only for that Member State, but also for its neighbours. Therefore I require, and we require, that such decisions are consulted with other EU members.
(IT) Mr President, ladies and gentlemen, the closing of Guantánamo allows us to rectify a violation that has shamed international law and, above all, has done no service to the war on terrorism.
Today, however, it is not enough to welcome President Obama's decision. Now is the time to take responsibility, and responsibility also involves Europe and the Member States. Guantánamo is, in part, the consequence of Europe's silence and the collaboration of many of our governments in the system of rendition. In recent years, what has happened is that our governments were, on the one hand, saying that Guantánamo must be closed and, on the other, sending their police officers there to interrogate the detainees. We are talking about responsibilities which were denied when this Parliament investigated the matter, but which have been acknowledged and verified in the past two years.
February 2008: London apologises for the CIA flights; some aeroplanes have used British bases, said Foreign Secretary Miliband, contradicting what Tony Blair had said three years earlier, maintaining that nothing illegal had taken place on British soil. December 2008: the Spanish Government under Mr Aznar knew that many CIA flights had overflown Spanish air space and used Spanish airports. This emerged from a secret document published by El País that turned out to be true. The then Minister of Foreign Affairs, Josep Piqué, who acknowledged the use of Spanish airports, said that he did not know what happened afterwards in Guantánamo. Perhaps he thought that it was an amusement park. In October 2008, we learnt that in Portugal, the Minister for Foreign Affairs, Mr Amado, admitted that the former centreright government of Mr Barroso knowingly made Portuguese airports and air space available for illegal CIA flights. Mr Amado said: 'I did not talk about it so as not to disrupt the serenity of the European institutions'. We ask: and what about the citizens' right to know? Or are we to imagine that not even Mr Barroso knew what sort of civil and juridical obscenity Guantánamo was then and still is now?
This is the point, Mr President, and I am about to conclude: in recent years we have shown much good will and much hypocrisy, not least in what the Council has left unsaid during these years. Two years ago, Parliament addressed 46 recommendations to the Council. We would have expected that at least some of these recommendations would have been given due examination and due attention, that there would eventually have been replies to at least some of the recommendations. For this reason, we believe that providing some help in closing Guantánamo and assuming our collective responsibility, as Europe and the 27 Member States that it comprises, would be a contribution, however small, to atone for our collective silence.
Mr President, the main responsibility for closure of Guantánamo Bay and the resettlement of detainees undoubtedly lies with the US Government. However, Europe needs to recognise the political reality that the US cannot manage this alone. We have expressed a lot of goodwill towards President Obama and commitment to transatlantic relations. That must imply an offer of practical assistance.
There are also other reasons for EU Member States to cooperate in closing the prison. First of all, the humanitarian argument, which I hardly need to labour, to rescue these men from the hellhole in which some of them have suffered for seven years. Secondly, Europe's credibility: we have called on the US to close Guantánamo, now we have to help to make that true. Thirdly, our own self-interest in ending a potent symbol that acts as a pretext for terrorist recruitment and radicalisation and, lastly, the moral responsibility that Claudio Fava was talking about.
However, I think we will deal with rendition and the collusion by European governments in a second motion for a resolution in two weeks' time. So, I strongly welcome the joint resolution that we have agreed between the groups and across the political spectrum, and I really hope we will have a strong vote tomorrow. Assuming the ALDE Group accepts my advice, we will neither table nor support any amendments to this resolution.
I just want to deal with a couple of things. Firstly, the allegations about 61 released detainees having become involved in terrorism: we have heard from lawyers who know about these things that this is largely baseless. We know of two who have become involved in terrorism. Others include those, like the eight people in Albania, who gave interviews to the media; the so-called 'Tipton Three', British citizens who made a film criticising Guantánamo. That is not 'returning to terrorism'.
Lastly, concerning the security issues: we need to discuss those, but credible solutions are being put forward, and we can involve the lawyers in that.
(PL) Mr President, after Barack Obama's election as president of the United States of America, and his signature of the document on the forthcoming closure of the Guantánamo detention centre, an unhealthy excitement was felt in this House. Members of the now dissolved Temporary Committee on CIA Affairs took the floor. I would remind the House that the aforementioned Committee did not contrive to establish anything, although it was at pains to express its outrage and to condemn types of so-called extraordinary rendition.
We already know now that the new President appreciates the serious nature of the problem. He has modified his stance since the election campaign and shortly after being sworn, in he issued a regulation extending the period in which the methods used to date in dealing with terrorists may be employed.
We realise that for many Member States of the European Union, including Poland, it is impossible to accept arrested terrorists. Nonetheless, Member States of the Union and our Parliament, instead of criticising and weakening the front in the war on terror, should cooperate with the United States and take upon themselves part of the responsibility for combating this phenomenon. I must remind the House once more that terrorism is a global threat that also affects Union citizens.
(DE) Mr President, ladies and gentlemen, the prison camp at Guantánamo has become a symbol of contempt for human rights and the rule of law. The new US president Barack Obama has given out an equally powerful and essential message by ordering the end of the military tribunals in Guantánamo and promising to close the camp within a year.
However, it is not only the United States of America which has lost credibility as a result of its contempt for human rights in the war against terror. Our European governments cannot disclaim responsibility, as the Temporary Committee of the European Parliament on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners established in its report in February 2007. This exposes the double standards of many countries in the European Union, who rightly demand that candidate states uphold human rights, but themselves trample on human rights within the European Union.
The European Union also has the responsibility of playing an active role in the process of finding a joint solution for all the prisoners who are no longer under suspicion and who cannot return to their home countries. This applies specifically to Germany which can, and should, help to make the acceptance of refugees a possibility. We must not repeat the mistake we made in the case of the German Turk from Bremen, Murat Kurnaz, who wrongly spent four years in Guantánamo Bay.
The new beginning in Washington is an opportunity for us to send a clear signal that human rights must not be eroded in the war against terror.
(ES) Mr President, it is my hope and wish that President Obama's statement on the closing of the Guantánamo detention centre will herald a change in US foreign policy.
I hope it will mean the rejection of a policy that repaid terror with terror and crime with crime, one that, ultimately, rode roughshod over international law.
My hope and wish is for this to be the case. The problem for the European Union is that many European states have been committed to Mr Bush's former policy of repaying crime with crime and torture with torture. And they have been accomplices in that policy. This is why the committee of inquiry into CIA flights could not finish its work: there were European governments that were hiding their shameful acts, the shameful acts of Mr Bush's foreign policy. And this is why we must insist they be held accountable. The American people have done so through the polls.
I also hope that President Obama shows courage and brings to justice those officials who have tortured and those officials who have detained people illegally, because, ladies and gentlemen, for the Guantánamo prisoners, there is only one solution as far as the law is concerned. If there is proof against any of them, they should be tried. If there is no proof, then they must be released. And US Administration officials must take responsibility for those people who have been detained illegally.
That is what happens in my country and that is what happens in any democracy that is fundamentally based on democratic rights. Thank you very much.
(FR) Mr President, I think it is not our role to act as an outlet for the arbitrary policy which the United States of America has unfortunately been deliberately pursuing in this area. The policy flies in the face of our common Western principles and is being conducted in a cynically chosen area which is a relic of colonial times. There is no rule of law there: neither Cuban law, which, as Mr Dillen rightly said, affords no protection to the individual, nor US law, nor our common heritage of international law.
In legal terms, I think the issue is clear. If there are criminal charges under common law against some of the prisoners, they should be judged by due process of law. If they are suspected, for example, of having organised the attacks of 11 September, they should have been told seven years ago of the charges they face, had access to lawyers and appeared before the American courts. There is no shortage of these in the United States of America.
If others are considered to be prisoners of war following the Allied intervention in Afghanistan, they should be held in the conditions set out in the law relating to war until hostilities officially end.
If there are detainees who fall into neither of these two categories, then they should be freed and sent home.
I am told that some are potentially dangerous, but if I personally were detained for seven years in complete isolation, whilst I might not have been potentially dangerous to begin with, I would certainly have become potentially dangerous by the end. I believe this is the case for most people here.
If some do not wish to go home, they can ask their gaolers for political asylum. That is all I have to say and, in passing, I wish to thank Mr Barrot for his investigative work. Time will show it to have been the best analysis of these illegal transfers of prisoners.
(PT) Mr President, Mr President-in-Office of the Council, Mr Barrot, ladies and gentlemen, this House called for the closure of the prison at Guantánamo Bay several times. We were joined by the other two institutions: the Commission and the Council. Now that the decision has been made, let there be no mistake about our position. We heartily congratulate President Obama on this decision, one that he justified with the need to reinvest the United States with the moral authority which it previously enjoyed in the world.
Let us be clear: the Bush Administration's decision to open the prison at Guantánamo Bay, as well as the 'extraordinary renditions' programme, was a blow to that moral authority. The ends do not justify the means. It is not acceptable for international law to be violated, for torture to be carried out, for secret prisons to be opened or for prisoners to be made to disappear. In states governed by the rule of law, prisoners are brought to justice and have the right to defend themselves. The Bush Administration was wrong to commit these abuses, just as its accomplices, whether through conniving applause or ashamed silence, were also wrong.
If the United States requests the help of the European Union, it must not be refused - just, in fact, as Mr Barrot said - provided that we do not forego our citizens' safety, but without using that as a pretext for non-collaboration. We also need the collaboration of the United States in order to shed light on the abuses that were committed in Europe, to investigate who was responsible and to ensure that the same crimes will not be repeated in the future. We must also ask the Member States and European institutions what they have done to implement the recommendations that this Parliament adopted in February 2007 and, where applicable, what explanation they give for not having done so.
Since Mr Fava referred to President Barroso here, I believe that a word of thanks is owed to him because, unlike the Council, which resisted, lied to and hid information from this House, the European Commission behaved loyally and collaborated fully with our investigations.
(NL) President Obama has kept his word. One of his first policy actions was the closure of the prison in Guantánamo, which we are naturally delighted about. Or rather, it was the announcement of the closure of Guantánamo, because the new US Government is faced with the difficult task of finding a solution for the inmates who are still there.
First of all, their status should be identified, and it should be established whether they can all be released without risk. They have been locked up illegally by the Bush administration, which clearly violated international law. It is, therefore, first and foremost an American problem that needs to be solved by Washington. Whether the US will ask for help from the European countries and the European Union is currently not yet clear, and it would be somewhat speculative to run ahead of events too much.
I also beg to differ with those fellow Members who believe that we should already make pledges on the basis of the assumption that the European Union is morally obliged to do so, because some countries could possibly have been involved in the transport of inmates to Guantánamo. This is based purely on assumptions. We have never been able to prove that there was any truth in this, and neither do we know which countries would have been involved in such transport, so to base our argument for receiving inmates on this is somewhat weak, in my view, and I am pleased that this has not been done in the resolution.
We should, obviously, not rule out the possibility of the US still making this request, and I share my group chairman's opinion on this. If this request is made, we will certainly need to react positively on account of considerations of international law, but also on account of the need for the European Union to react in a humanitarian manner in a situation like this.
(ES) Mr President, Guantánamo is a problem that was not created by the European Union. It is a problem that, to be sure, would not exist if the European Union - as well as condemning it so many times - had truly rejected it, rather than passively and, at times, actively, collaborating in the very existence of that black hole of international law. Yet it is clear that we did not create it ourselves. However, we most certainly do have a duty to cooperate in order to put an end to this situation. This is a clear duty that we should carry out.
There is no doubt that each case must be dealt with individually. The prisoners of Guantánamo cannot be dealt with as if they were an undifferentiated herd. They are people with rights, but also with their own personal stories. Some of them are criminals who must be tried as such; some are innocent and some, no doubt, are potentially dangerous.
In line with its values and principles, as well as its generosity, the European Union can become involved, by drawing up a common response that will help to solve this problem while respecting our own rules.
(FR) Mr President, according to information from the CIA and NGOs, 728 prisoners passed through Portuguese territorial space between 2002 and 2006 on their way to Guantánamo. What are the figures for Spain, Italy or any other Member State?
Having failed to take the lead against the exemption from international law in the fight against terrorism, the Union is now attempting to go along with Mr Obama's commitments.
This explains why we have this still timid call from members encouraging Member States to receive those innocent detainees who cannot return to their own countries for fear of torture. This is done not out of solidarity, nor charity, nor even generosity, but purely to comply with our international commitments.
Beyond the message sent by Mr Obama, will Europe be able to raise itself up, will Europe not only be able to investigate, target and assume its responsibilities, but also bring an end to its illegal complicity in extraordinary rendition? Will Europe be able to reform the control of its own secret services? Will the Union be able to rehabilitate the victims via legal processes and compensation?
I welcome Mr Barrot's declaration of intent to this end. I have to say, however, that whilst we are finding out more and more about what the ex-prime minister of Portugal covered up between 2002 and 2004, the results of his initiatives as the head of the European Commission to get the Union out of this grey area of non-legality remain completely unknown to us.
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, I am pleased that the appropriateness of European countries accepting prisoners from Guantánamo has now been acknowledged, an idea that strangely was missing from my group's original resolution. I entirely agree with Messrs Schulz and Watson.
The first point of the resolution mentions the important changes in United States' policy concerning humanitarian laws. I see some changes, certainly in tone, but also considerable continuity with the politics of the 'detested' Bush, given that President Obama has not abandoned the programme of extraordinary renditions and CIA prisons in foreign countries. I say this for the attention of the Czech Presidency, which seems to have a different idea. I would not wish Obama enthusiasts to suffer any early disappointment.
Anti-US propaganda, already active in the CIA committee two years ago, has returned in the oral question on CIA flights in Europe. I shall give you just one example: in one recital, the existence of a secret CIA organisation in Poland is exposed. Now the fact that there is a CIA organisation in a country like Poland should not come as a shock - it would be strange if there were not - but I believe that the signatories to the question are annoyed that this organisation should be secret. They would always want secret services to act without secrecy, openly, and the CIA aeroplanes to have 'CIA' displayed on their aircraft as if they were British Airways or Air France. Here again, I fear that they are going to be disappointed: not even Obama would go that far.
(EL) Mr President, the inhumane prison at Guantánamo should never have been opened. At least it would appear that it is now being closed, but any congratulations to President Obama must, of course, be tempered if reports in the American press about the maintenance of the unacceptable practice of secret abductions, interrogation and imprisonment in third countries are true. As far as this is concerned, unfortunately, Europe also obviously bears responsibility as regards the fight against terrorism. One very serious cause for concern is the fact that the only national parliament which has invited the European Parliament to present the conclusions and recommendations of its committee on the CIA is the American Congress. Not one European government, not one national parliament, has invited us. Let them do so even now, so that this sort of illegal practice is never repeated.
(IT) Mr President, ladies and gentlemen, the United States created the Guantánamo problem and a US President is getting ready to resolve it. We need to know whether the European Union will have the powers and the competency to play a role.
The European Union must collaborate. Our Member States must receive the prisoners, such as the Uighurs, without giving in to pressure from China. If we do not do this, we risk being irrelevant in the process of closing Guantánamo.
This could be the start of new work on revealing the truth, the responsibilities of our national governments - the Portuguese Government, for example, under President Barroso - and our responsibilities relating to the fact that the proposal of exile for Saddam Hussein was dropped. This proposal was the only alternative to the war and our governments, including the United States, dropped it.
(ES) Mr President, the existence of Guantánamo has, indeed, been made possible by, among other factors, the collusion and complicity of many European countries, Spain included. It is not acceptable to say now that this problem is not our business. It is even less acceptable to say that the closing of Guantánamo and the ensuing consequences are exclusively the US Government's problem.
For years, US secret service aircraft have been flying around Europe with impunity, transporting detainees, while we have turned a blind eye. We should, therefore, shoulder our responsibilities and not only demand the immediate closure of Guantánamo but also accept some of the prisoners who, unable to return to their own countries or, indeed, stay in the United States, demand that other countries, European countries included, be able to take them.
Portugal has already promised to do so, and I believe this is partly due to a certain feeling of responsibility and guilt. Spain's own guilt is just as great, at least, and I therefore take this opportunity to call on the Spanish Government to take in some of those people, to make that commitment, as Portugal has done and as many organisations have asked us to do. I stress that it is not only our moral duty but also our political responsibility.
(RO) Combating terrorism is the number one priority of modern society. However, mistakes have been committed and controversial decisions have been made in the name of this desired objective. The closure of the Guantánamo detention facility, which has been a blemish on the image of the civilised world during the last decade, is a just decision of paramount importance. The next normal step would be for this measure to be followed by the United States resolving the situation of the people currently being held in detention. The European Union and the United States have championed, and still do champion, respect for human rights and respect for human dignity, and they should therefore work together to correct the mistakes that have been made.
I believe that before raising the issue of accepting the inmates in Europe, it is absolutely necessary to make available all the information relating to possible terrorist activities which the latter were involved in or to possible membership of a terrorist group. A detailed check must be carried out on this information, along with an objective evaluation of the possible repercussions which allowing inmates to return to their country of residence could have. An official request from the United States is an absolute necessity and I believe that the decision to accept inmates in Europe must be up to Member States, while those which make this decision must also bear in mind that they are assuming these responsibilities on behalf of the European Union.
As regards Commissioner Barrot's reference to Romania, accusations have been made in the past without any basis. However, Romania has responded to all the enquiries from the European institutions, received the CIA committee and supplied all the relevant information. The Romanian parliament has carried out an investigation and supplied the results to the interested parties. I believe that this is totally adequate. I also believe that Romania has given adequate replies to the completely baseless accusations which have been levelled.
(DE) Mr President, there is no question that the responsibility for Guantánamo lies with the USA. However, it is an act of solidarity to help and support Barack Obama to return to the rule of international law when he asks us to do so. I am thinking, for example, about the Uighurs who cannot return to China. However, we also need to consider the people who have spent five or seven years in Guantánamo. We cannot decide whether or not they want to live in the USA. That is their choice. For example, the city of Munich and the Uighurs who live there would be ready to accept these Uighur people and to support and care for them so that they can come to terms with their traumatic experiences.
However, one thing must be made clear. It is not acceptable for the Bavarian Interior Minister, Joachim Hermann, to say: 'Everyone who is held in Guantánamo must have committed a crime'. The right to the presumption of innocence must apply in this case. As the head of a police authority, this minister should pack his bags and go. We are training the police in other countries to introduce precisely this right to the presumption of innocence into their work and not to give premature orders to shoot. We should think carefully about that.
(FI) Mr President, Guantánamo and its secret prisons should never have been established in the first place. It is the United States that has the main responsibility for closing the prison and the treatment of the prisoners afterwards, but humanitarian reasons and considerations of human rights speak for their reception in the Member States. Each Member State will decide on the basis of its own laws whether to receive them or not.
At the same time I would like to remind this House of the millions of refugees around the world and of the refugee camps where people have lived for years. We look away; we turn our back. Proactive thinking on human rights is regrettably selective in the EU.
(DE) Mr President, Mr Vice-President of the Commission, President-in-Office of the Council, in May 2006 I visited Guantánamo with Mr Mann and Mr Elles. We made it very clear that the establishment of Guantánamo represents a breach of international law and a violation of human rights.
The then newly elected German Chancellor, Mrs Merkel, also said this in the presence of President Bush on her first visit to Washington and she also demanded the release of Mr Kurnaz. I believe that President Obama's decision is a good one and that it will help to restore the credibility of the United States of America and of the Western world as a whole. For this reason, we must make it clear that the question of credibility is of great political importance.
At the same time, we must establish that the prisoners there should not be regarded as peaceful human rights campaigners and that they must be judged on that basis. During the course of this debate, I have sometimes had a quite different impression. We must ensure that the United States of America takes primary responsibility in this case and that it explains why it cannot accept many of these prisoners. The home countries of these people must also explain why they do not want to accept them or the prisoners must prove that they cannot return to their home countries because they would be exposed to serious persecution.
When all this has taken place, we can begin to consider whether the European Union should accept some of the prisoners. However, this is only possible once we have investigated in every single case the extent of the risk posed by each person. This investigation must take place not only at a national level, because the open borders within the European Community mean that we must apply European standards to the evaluation of the security risk which these people may represent.
Someone today spoke about refugees. These are not refugees. They are prisoners and we have to prove that they are not dangerous, unless we want to take irresponsible risks. I think we should ensure that those people who have a link with our Member States should be accepted, such as Mr Kurnaz in Germany or the nine people, I believe, in Great Britain. In total, I think 60 people have already been taken in by the European Union and we should not forget this.
Mr President, Portugal urged an EU agreement on resettling persons from Guantánamo, and this is strategic for transatlantic solidarity as well as being a humanitarian gesture towards people cleared of suspicion who endured detention, torture and deprivation of justice. However, it is also a duty for 14 EU States which colluded with the Bush Administration in subcontracting torture to Guantánamo and secret prisons, as this Parliament pointed out. European responsibility for violations of the rule of law and human rights cannot be erased.
President Barroso has denied knowledge of the cooperation provided by his government in the transfer of prisoners to Guantánamo and secret prisons, yet no one believes that his military, police, intelligence and administration would be so incompetent as to allow Portuguese air, sea and land to be systematically abused by the USA.
In order to clarify this, will Mr Barroso make public the notes of the meetings between his diplomatic advisers and Ms Condoleezza Rice while he was Prime Minister? Will Mr Barroso make public the legal opinion he then asked from his legal adviser, Mr Carlos Blanco de Morais, in order to impose special navigation rules for ships approaching US military vessels carrying prisoners through Portuguese waters?
(EL) Mr President, the position of the European Parliament on Guantánamo was set out in a special resolution in 2006. Guantánamo should never have been created and it needed to be closed. The position of the European Parliament on terrorism is equally clear. We want to combat terrorism with all legal means; we do not want to combat terrorism by infringing human rights and international law. It is a fact that the United States has shouldered most of the burden in the fight against terrorism. However, they have also made huge mistakes. It was a huge mistake to create Guantánamo. It was a huge mistake to treat detainees as they did. It was a huge mistake to transport them as they did. This has been said in this Parliament. What is important today is that President Obama has made the right decision to close this prison of shame and this decision both speaks well of America and is true to the history of America and of the international community in general.
How is the European Union involved? The European Union is involved in that it wants to support and help with the implementation of this correct decision by President Obama. However, the European Union should do this on one condition: that it does not put the safety of its citizens at risk. This is a basic requirement and whatever is decided by any Member State should therefore be decided from this point of view.
(ES) Mr Romeva, do not be concerned: the Spanish Government will cooperate as it always has done. May I remind you that, on this matter, the Spanish Minister for Foreign Affairs, Miguel Ángel Moratinos, was the first to appear before the investigating committee and was the one who answered all the questions, including your own.
In this Parliament we have, for some time, denounced the torture and inhumane, humiliating treatment being used at the Guantánamo military base in the name of the fight against international terrorism. We therefore welcome President Obama's decision to suspend trials for four months and his intention to close the prison permanently within one year.
However, even though the responsibility lies with the US Government, the European Union cannot look the other way but should offer its assistance in order to guarantee closure of the detention centre.
We should also assess the possibility of taking in prisoners who are from countries where it is not certain that human rights are respected, if the United States should ask us to do so.
We will then have to present a common European response, of which the Spanish government will be part, whilst respecting the international legal framework and assessing, case by case, the legal situation of every citizen, every detainee - his origin, his detention and his situation.
(PL) Mr President, the terrorists have declared a cruel, bloody and uncompromising war on our civilisation. They wish to destroy our world, which is founded on respect for human rights and devotion to freedom. The attack on September 11 demonstrated that terrorists are prepared to use any means whatsoever. The United States undertook to defend the free world on behalf of us all. Close cooperation between Europe and the United States offers the only hope for success and destruction of the terrorist networks. Europe needs to feel responsible for the war on global terrorism.
It is right that human rights defenders drew attention to violation of these rights, and to the use of humiliating methods during interrogations at Guantánamo. Often, these methods amounted to torture. It is right, too, that attention was drawn to detention without trial, and without the right to defence counsel. No means deemed inadmissible under signed international conventions may be used.
The newly elected President of the United States has already issued a regulation banning the use of torture during hearings involving terrorist suspects. It is right and proper to interpret this as a victory for all those who raised the alarm on this matter. Pursuant to this same regulation, however, it will still be possible to kidnap terrorists and hold them for short periods in transit countries. In a nutshell, respect for prisoners' dignity is increased but, at the same time, the possibility of effectively paralysing terrorist activity must remain, otherwise we would be in danger of becoming helpless.
I should also like to draw the attention of the House that on the same island where the Guantánamo detention centre is located, political prisoners are being held in prison conditions that violate every conceivable standard. These people have been condemned to long years in prison because they dared to oppose the Communist propaganda of the tyrannous Fidel Castro.
The Chechen nation was murdered before our very eyes. So far as I am aware, the European Parliament did not set up a special committee to deal with that. The United States has recognised that the use of torture is inadmissible, as is the existence of secret prisons. That should put an end to the debate on secret prisons and transit flights.
(NL) Mr President, the fight against terrorism must be a joint effort to which all democracies should make a contribution. This means not just Europe, but also the United States, as well as others.
Guantánamo does not fit into a constitutional state, because in a constitutional state a suspect, even a terrorist, is entitled to protection and a fair trial on the basis of the values we share with each other.
I value President Obama's decision to close down Guantánamo Bay, but it cannot, and indeed should not, be the case that the problem is, in the first instance, placed at Europe's door. After all, the people in Guantánamo Bay are prisoners, and not people that can be trifled with. We can be helpful, but if we are helpful, if there is no other way, this is only possible on the basis of a European decision, European standards which we will need to establish jointly. We should clearly recognise that it remains an American problem in which we could prove helpful, if only for the fact that human rights are paramount to us.
(EL) Mr President, the decision by the new President of the United States to close the prison at Guantánamo was one of his first important and positive moves and I warmly welcome it. However, President Obama has not revoked the right of the CIA to arrest terrorist suspects on foreign soil and to take them to provisional detention centres. This is particularly worrying and this concern must be set out in a joint resolution. However, the joint resolution by the two major parties in the European Parliament says nothing about this and, as a result, I am forced to vote against this joint resolution.
(PL) Mr President, I am convinced that our deeply humanitarian resolution will help to reduce enmity between Europe and the Islamic world. I call for it to be adopted, bearing also in mind the situation of my fellow citizen who has become a victim of the war on terror, the war of 'an eye for an eye, a tooth for a tooth'. I refer to a Polish citizen aged 42 who was kidnapped. He was seized in the border areas between Afghanistan and Pakistan. He is a geologist who was working there. He has been held in the area ever since. His family have stated that they know Piotr is not an important figure in the world of top level politics, but they trust everything that can be done will be done to secure his release.
I hereby appeal for this improvement of relations with the Islamic world to be exploited also for the protection and defence of our citizens. Let us all demonstrate solidarity and act on behalf of European Union citizens who are ill-treated, detained, kidnapped, or held in camps.
(FR) Mr President, we have all fought for the closure of Guantánamo and we all welcome President Obama's decision to close this prison of shame.
Now, we should not have to be asked about accepting Guantánamo detainees. As Europeans, faithful to the values of defending human rights, we have to face up to our responsibilities, our duty to accept these ex-detainees.
There have been reports, and I am addressing the Council here, there have been reports in the press that some Member States are not keen on receiving them. I would therefore call on the Council and, in particular, on any reticent Member States, to accept the arrival of these detainees on their territories.
I would also say to you, ladies and gentlemen, that the worst we could do would be to let the boost given by the closure of Guantánamo evaporate because Europe was not prepared to stand up and be counted.
Mr President, given that many EU Member States were complicit in the process of extraordinary rendition, I believe that EU countries, including Ireland, have a collective responsibility to accept a certain number of low-risk Guantánamo detainees from the US for resettlement within the EU.
Irish Minister for Justice, Dermot Ahern, has made such an acceptance conditional on getting EU approval, but it is not necessary for Ireland to wait for an EU directive to settle Guantánamo detainees. We can decide ourselves to sign a bilateral agreement with the US, as Portugal has done.
The Irish Government Ministers for Justice and Foreign Affairs have not been singing from the same hymn sheet on this matter, with Minister Ahern being seemingly unprepared to go as far as Minister Martin regarding detainee settlement. Cohesive leadership is now needed from the Irish Government in this regard. In a spirit of transatlantic cooperation and to participate in the fight against international terrorism, Ireland should play its part to assist the new US Administration in closing Guantánamo.
Mr President, the EU has been asking for the closure of Guantánamo for a long time. Today that decision has been taken by the new US Administration, and EU countries are expected to show solidarity by taking over those prisoners. However, some think that such solidarity should be demonstrated primarily by the countries mentioned before in the press as hosting secret CIA detention centres.
I would like to stress once more the fact that such allegations have not been supported by evidence, either when they were made or since then. That is also valid for Mr Mate, who failed to produce the evidence supporting his accusations in this very House. Moreover, internal investigations have not supported the accusations either. Exploiting people's potential lack of memory that such evidence was not produced then does not make it evidence today. At the most, it is simply cynical manipulation for obscure purposes.
(CS) Mr President, the whole world welcomes Barack Obama's plan to close Guantánamo, because it is a symbol of the merciless treatment of people - ruthless terrorists though they may be, or suspected of the gravest crimes. Some of them have not even been charged and duly tried. Obama made a popular gesture and is now deciding what to do with them. He should, above all, persuade Congress to change the law so that the prisoners can be transferred to US soil and some can be given a new identity. It is an extremely hot potato: after release, 60 Guantánamo prisoners returned to terrorist activity, and therefore each case should be examined individually. The Czech Presidency's negotiations on a solution for Guantánamo are an opportunity to emphasise that dialogue between the United States, Europe and Cuba on changes on the totalitarian 'island of freedom' begins with human rights, and not only the human rights of prisoners at the American base. Above all, this dialogue should entail the release of political prisoners in Cuba, and freedom of speech and movement for innocent Cuban citizens.
(PT) We find it obvious that we should applaud President Obama's decision: the decision to close the prison at Guantánamo Bay, to ban torture and illegal interrogations, and to suspend the military trials.
I can, however, assure my fellow Member, who is no longer present, that Portugal and the Socialist Government of Portugal do not feel guilty. The Socialist Government of Portugal did not collaborate with the Bush Administration: quite the contrary. The Portuguese Administration - the Portuguese Government - through the initiative of Minister Amado, has right now opened up the possibility and obligation for the European Union and other democratic countries to accept and receive Guantánamo Bay prisoners who have not been charged. This is what is truly important and this is what must be highlighted as an example for other EU Member States to follow. It is also important for the resolution to be adopted tomorrow by all the parties that make up this House, so that unity might lend the decision more force.
Mr President, the prison at Guantánamo Bay was a necessary creation of the United States at the time. Its closure is now a matter for the United States. I oppose EU Member States entangling themselves in the inevitable legal complications and the burden imposed on our security services of taking non-EU national prisoners previously designated as enemy combatants.
I do not regret the detention of the most dangerous terrorists intent on destroying our way of life when they were proven to be so. However, one of Guantánamo's major drawbacks was that it forestalled any regular criminal proceedings against those held there. Ultimately, regular criminal trials are the only way to resolve the status of Guantánamo prisoners who are non-EU nationals.
Since the inmates of Guantánamo were captured by the United States, it is America's responsibility to prosecute them in its own courts, or return them to their countries of origin if innocent. If President Obama is serious about closing Guantánamo, which I welcome, and about protecting America and its allies, this should be his policy.
(RO) First and foremost, irrespective of the substance and outcome of the discussions on the CIA prisons, I would like to welcome the concern shown by Members of the European Parliament and by Europe's citizens with regard to the scrupulous respect of human rights, regardless of the context.
Torture is unacceptable and there are no exceptional circumstances to alter this truth. However, I feel the need to make some remarks as long as Romania continues to be referred to in this context. I would like to remind you that so far, accusations have been levelled at us without being backed up by proof. The Martin report is the best example of this approach. It contains accusations against Romania which are both controversial and unfounded.
I would like to point out this precedent for the way in which accusations have been levelled against Romania, because this can perhaps tarnish the image of other European states too. I would like to reiterate that it is unacceptable for the names of Member States like Romania to be freely and constantly bandied about in the context of this debate.
(DE) Mr President, I would like to agree with all those speakers who want to ensure that Europe does its humanitarian duty by supporting, in particular, those people who have been denounced, despite the fact that no evidence has been found against them. These are classic asylum cases.
However, I would like to ask the Member States not to attempt to go it alone and I would like to put particular emphasis on this. Europe must learn to speak with one voice and to take united action. This would allow us to meet the concerns of the new US administration and to live up to our own self-image as a European Union with joint values which oblige us to take joint action.
(FI) Mr President, we share a common desire to close the prison camp at Guantánamo, and now we have a splendid opportunity to do so, as the new President of the United States of America has shown he has the same wish.
The main responsibility obviously lies with the United States, but I hope that the EU can put up a united front and that the Member States will demonstrate solidarity and be flexible to the extent that they will take these prisoners into their own prisons, where that is possible and where that accords with their own conditions for so doing.
We joined the fight against terrorism to defend human rights. Now we need to be involved in helping the United States to defend human rights.
(PL) Ladies and gentlemen, there are two sides to this matter. One the one hand, there is the legal position. I believe that citizens of a country should be readmitted into their country of origin. Perhaps some kind of humanitarian programme could be provided for cases where some impediment exists, such as political persecution. I should also like to state quite clearly, that even if Portugal or another country consents to take in 20 such prisoners, that does not mean that those people will wish to remain in Portugal or in any other given country. The Union is now a unit, and this problem must therefore be considered. Finally, the appropriate procedures should be used so that such people are no longer stigmatised as suspects or as dangerous. Unless they are freed from such stigma, nobody will wish to accept them. This is a serious problem that merits consideration. I will conclude by saying that the problem mainly concerns the United States of America.
President-in-Office of the Council. - Mr President, first of all I would like to thank you for this debate. I believe it was very useful. If you had listened to the debate in the last Council meeting during lunch, you would have seen a similar will to cope with the problem, but also an appreciation of the complexity of the problem we are discussing. It has a moral and political dimension, but also a security and legal dimension.
We all agree that President Obama's decision to close Guantánamo was an important and good one, which we all appreciate and which is applauded by practically all of you here. But now that we are discussing the consequences and what we can do to express solidarity - and our interest here is to act in transatlantic harmony - we, of course, see that the problem is a complex one. Martin Schulz has said that we cannot fight terrorism and, at the same time, get into a conflict over fundamental rights. He is perfectly right, but Hartmut Nassauer has said that there are two dimensions: one is the moral one and the other concerns security. He is also right, and that is exactly why the Ministers for Justice and home affairs have to discuss this as well. From the political perspective, it is not just a flexing of moral muscles, nor should we approach this problem just out of guilt. It is certainly more complex than that.
Graham Watson spoke of the need to approach this with one voice. Again, he is certainly right but, at the same time - because this also concerns the legal problem and the competence issue - we cannot force Member States to invite the detainees from Guantánamo on demand. If you had to solve this problem by deciding to invite those detainees to your homes - imagine taking on the responsibility of the Ministers for the Interior - you would certainly think twice about how this problem is to be handled. I certainly do not think it should be approached by the Council and the Member States as an issue of horse-trading - not at all. It is not about washing ourselves but not getting wet. At the core of the problem is simply the fact that the decision to close Guantánamo is, of course, the primary responsibility of the United States, the country which built the facility. But we have - and have to have - the goodwill to express solidarity and to be cooperative in solving the problem.
There is also the tactical debate. Should we offer this on a gold plate now, or should we wait until a request has been made? But if we do receive a request, we need to be prepared to react. Therefore, the Council started to discuss this seriously on the second day after President Obama's decision. I do not think we can underestimate the security issue - as you have pointed out - as it is a simple fact that some of the inmates who were released re-engaged in terrorist activity, and it is a simple matter of fact that one man, Mr Said al-Shihri, is now the deputy head of al-Qa'ida in Yemen. So the US has to start the serious work of clearing up who those people are, and we have to break with them.
Legally, I think we have to be aware that the decision on the admission of foreign nationals to EU Member States is the national competence of the Member States. This is one level. However, on a second level, there is the agreement that we should now work towards a European framework in which to embed the national decision. Both the Schengen and the Dublin Agreements call for a European approach because the security of all Schengen members will be affected in some way by the decision of the individual Member States. So there is an internal imperative for a coordinated approach.
Furthermore, the EU is looking into the possibility of assisting the US with the resettlement and rehabilitation of former detainees in third countries.
Some of you have raised the question of speed: can we act faster than we are doing now? I think we should be aware that the discussion has only just begun. It has only been one week. The questions that have to be addressed are really complex and will need some time, although President Obama himself has requested a review of the prisoners' files and has set a one-year deadline for the closure of Guantánamo. One should not expect the Council to be ready to fix all these complex problems in a matter of a few days.
Furthermore, it has to be kept in mind that the primary responsibility for Guantánamo rests with the US. Although the Member States express their readiness to work on a coordinated approach, the issue has a bilateral dimension as well as the multilateral one. A clear position of the respective Member States on the resettlement of detainees is not yet known. The meeting of the Justice and Home Affairs Ministers, which is to take place later this month, will be very useful here. In the meantime, the anti-terrorist coordinator, Gilles de Kerchove, is also working on various option papers here.
So that is my summary on Guantánamo, which occupied most of the time. On the other issue of illegal detention, Mr Fava's favourite issue, I will just repeat what has been said several times by my predecessors: the allegation concerned the involvement of national intelligence agencies; the supervision of those agencies is the responsibility of individual Member States, and the Council has no power here to act beyond what was done.
Mr President, the Commission broadly shares the views expressed by Mr Vondra.
Even so, I would like to say that, after this long debate, we are at a major turning point. It is a key turning point in the fight against terrorism. We have to try, henceforth, to take on this fight with a restored moral authority for the entire Western community, fight whilst respecting fundamental values and fundamental rights.
Europe must then lead the entire international community towards a desire to fight terrorism in the spirit of those self-same fundamental values which gave rise to the fight in the first place. It is a key turning point and Parliament's declaration is, in this regard, extremely useful, as it assumes that all of the Member States have the will to participate in this major change.
It is true, however, that initial responsibility lies with the United States. They have to verify the status of each detainee before they make an official request for transfer to an EU Member State. This really is the essential condition. The United States must send us a clear and reasoned request for each individual case. That is absolutely essential.
In the end, it is, of course, up to each Member State to decide if they are willing to receive an ex-detainee from Guantánamo, but the debate has shown that cooperation at a European level is evidently very, very desirable.
Coordination will be beneficial in determining the legal status of ex-detainees and will also be necessary to protect Member States in the case of diplomatic or other requests from the countries of origin of these detainees. This coordination will be needed to reassure the Member States, in particular, and I am thinking about what Mr Nassauer said, those with worries about public order and security.
A coordinated European approach could finally give us greater leverage in negotiations with the United States over access to documents and transfer processes. We could then possibly add financial assistance to facilitate reception in some Member States.
I would say in Mr Vondra's presence that we will naturally work closely with the Czech Presidency. With Mr de Kerchove, we are also in the process of writing the study document which will serve as a basis for the discussion to take place at the Justice and Home Affairs Council of 26 February.
I will also say here that we will no doubt use our visit to Washington with Mr Langer, the Chairman of the Council of Ministers of the Interior, to raise all of the issues relating to and consequent upon the closure of Guantánamo with our US colleagues.
We now have to deal very seriously with this issue and make legal preparations to respond on a case-by-case basis to the US request. We have to take this very, very seriously, taking into account, of course this desire for positive cooperation in this new fight against terrorism, which will include compliance with the fundamental values which unite us and which have to unite the world community.
Thank you everyone.
Pursuant to Rule 103(3) of the Rules of Procedure, I have received three motions for resolutions on Guantánamo. The motion for a resolution on the alleged use of European countries by the CIA for transport and illegal detention of prisoners will be notified later.
The debate is closed.
The vote on Guantánamo will take place on Wednesday, 4 February 2009, while the vote on the alleged use of European countries by the CIA for transport and illegal detention of prisoners will take place during the next session.
The decision made by US President, Barack Obama, to close the Guantánamo detention centre is of symbolic significance to the whole democratic world. This gesture highlights that the war against terrorism which is being waged to defend the democratic values of the West must not ignore precisely these values.
Terrorism must be combated vigorously, but human rights must still be respected. Even those suspected of committing serious offences have the right to be judged according to the correct procedure, by an unbiased court, on a clear legal basis, and to receive a punishment commensurate with their crimes.
The speculation mentioning Romania in connection with the CIA's secret prisons is totally unfounded. No one has been able to prove their existence in Romania. Romania is a faithful ally of the US within NATO and is involved in the battle against terrorism, primarily in Afghanistan. Both the Romanian authorities and public opinion strongly uphold respect for human rights. Having suffered the abuses of Soviet occupation and Communist dictatorship, Romania's citizens disapprove of any violations of human rights.
in writing. - (PT) The recent decisions of the Government of the United States have simply confirmed - as if it were necessary - that which has long been denounced: the existence of a US-sponsored kidnapping, torture and illegal detention network.
These decisions must not serve as a whitewash for the responsibility of the United States and of the governments of European Union countries for systematic violations of international law and of the most basic human rights.
As before, we must demand a complete end to such ignoble practices and an investigation into the truth, including EU governments' culpability regarding the use of their airspace and territory to imprison and transfer illegally detained prisoners to, for example, the US military base at Guantánamo Bay. This is all the more necessary in light of reports that the clandestine US operations called 'extraordinary renditions' - in other words, the illegal detention and transportation of citizens - have not been called into question by the new US Administration.
Accordingly, we are opposed to any agreement between states or between the United States and the EU regarding the 'transfer of prisoners' detained in Guantánamo. This does not mean that decisions and requests freely expressed by individuals, specifically for asylum in Portugal, cannot be considered within a framework of respect for national sovereignty, the Portuguese Constitution and international law, including the right to asylum.
The European Union proved an incomprehensively lackadaisical community when it did not take any firm diplomatic action in the context of international organisations to condemn, on the basis of human rights, the illegal activity the United States of America was engaged in.
The action taken by the new President shows that that activity is regarded as illegal and intolerable on ethical and moral grounds. This is all about the EU's commitment to America's illicit behaviour while it tailed behind the old US President, and in the eyes of free EU citizens, that means that the EU lost face and respect. May the EU be ashamed of its failure to act.